                                                                1


 1                      UNITED STATES DISTRICT COURT

 2                          DISTRICT OF ARIZONA

 3   United States of America,        )
                                      )
 4                   Plaintiff,       )   18-mj-00784-N/A-LCK
                                      )
 5           vs.                      )
                                      )   Tucson, Arizona
 6   Ahmad Suhad Ahmad,               )   November 2, 2018
                                      )   10:32 a.m.
 7   ______________Defendant.       __)

 8
                       TRANSCRIPT OF PROCEEDINGS
 9              INITIAL APPEARANCE ON AMENDED COMPLAINT/
                            DETENTION HEARING
10

11                  BEFORE THE HONORABLE ERIC J. MARKOVICH
                        UNITED STATES MAGISTRATE JUDGE
12
     APPEARANCES:
13
     For the Plaintiff:
14       Kevin Hakala
         U.S. Attorney's Office
15       405 West Congress Street, Suite 4800
         Tucson, AZ 85701
16
     For the Defendant:
17       Walter Goncalves, Jr.
         Federal Public Defender's Office
18       407 West Congress Street, Suite 501
         Tucson, AZ 85701
19

20

21   Transcribed by:
         Cindy J. Shearman
22       405 West Congress Street, Suite 1500
         Tucson, AZ 85701
23       520-205-4286

24                Proceedings were digitally recorded
                Transcript prepared by transcriptionist
25


                        UNITED STATES DISTRICT COURT
                                                                          2


 1                          P R O C E E D I N G S

 2       (Call to order of court, 10:32 a.m.)

 3       (Matters not pertaining to AHMAD SUHAD AHMAD were not

 4   transcribed.)

 5            CLERK:   18-mj-184, Ahmad Suhad Ahmad on for initial

 6   appearance and status conference.

 7       Would counsel please state your appearances?

 8            MR. HAKALA:     Good morning, Your Honor.    Kevin Hakala

 9   for the United States.

10            THE COURT:    Good morning.

11            MR. GONCALVES:     Good morning, Judge.   Walter Goncalves

12   for Mr. Ahmad who is present to my right.      Also present at the

13   gallery to my left we have his mother, we have his sister, and

14   we have a friend of the family.

15            THE COURT:    Okay.   Good morning to everybody.

16       So, Mr. Goncalves, have you gone over the amended complaint

17   with -- it adds a drug felony charge for Mr. Ahmad, you've gone

18   over that with him?

19            MR. GONCALVES:     Yes, I have, Your Honor

20            THE COURT:    Okay.   And then, Mr. Ahmad, so you have

21   the same rights that I've advised you of.

22       You have the right to have an attorney represent you at no

23   cost to you.

24       You have a right to remain silent and not say anything

25   about the charges other than to your attorney.


                       UNITED STATES DISTRICT COURT
                                                                         3


 1       You have the right to be released from custody pending your

 2   trial.   We're going to talk about that now.    I had -- I had

 3   asked, although you weren't present at the initial appearance,

 4   Mr. Goncalves, the government is requesting a dangerousness

 5   hearing.   I have about six possible dates in front of me that I

 6   could let you all know when we can do that hearing.

 7              MR. HAKALA:    And, Your Honor, we are certainly

 8   prepared to go to schedule a dangerousness hearing although, in

 9   light of the additional charge that has been added which makes

10   this a presumption case, we're also prepared to present

11   argument for detention today if the court would prefer.

12              THE COURT:    On the issue of dangerousness?

13              MR. HAKALA:    It would encompass that, it's not just

14   dangerousness but, I mean, there is also a risk of flight as

15   discussed by pretrial services but the primary basis for the

16   argument is the danger to community but that's not the only

17   basis for detention.

18              THE COURT:    Well, I think I'd like to have a hearing

19   with some testimony.

20       Mr. Goncalves, what are your thoughts?

21              MR. GONCALVES:    Well, Your Honor, here's where I am

22   with this.     There was an initial appearance on Monday.     The

23   government, as you know, is entitled to, I believe, a three-day

24   continuance.    I asked for a continuance of five business days,

25   which is what the statute allows me to do.     And so I believe


                        UNITED STATES DISTRICT COURT
                                                                         4


 1   today is the fifth business day so I would object to the court

 2   setting any other hearing.

 3       I spoke with Mr. Hakala on email yesterday and asked him if

 4   he was going to call any witnesses this morning on the issue of

 5   detention and I was told that, no, and that's correct, there's

 6   nobody here.    And it's my understanding that they are prepared

 7   to argue release or -- and their position of detention this

 8   morning.   So I believe we can have the hearing this morning and

 9   have the court make a decision.

10              THE COURT:    Okay.   Well, that's fine.   Let's hear what

11   you've got to say then.

12       Mr. Hakala?

13              MR. HAKALA:    Thank you, Your Honor.   First, Your

14   Honor, I'd like to start by going over the pretrial services

15   report and then I'll go over the major -- the current charges.

16       So first of all, we do agree with the recommendation of

17   pretrial services and they do recommend detention in this case.

18   The first thing that I would focus on the report is his

19   criminal history.    They note that the defendant, he does have a

20   prior drug felony from November of 2016.      While he was on

21   probation for this drug felony, he committed the June 2017 drug

22   trafficking offense and for that he was sentenced to two years

23   in prison.     The -- the pending charges, as well, were committed

24   while he was on probation.

25       Pretrial services notes that he has extensive foreign


                        UNITED STATES DISTRICT COURT
                                                                       5


 1   familial ties.   They note that he provided a false report to

 2   the department of corrections with regards to the address where

 3   he would be residing.   And they also note a history of

 4   substance abuse which he reports that his current sobriety

 5   coincides with the time of his arrest in June of 2017.    He

 6   admitted to prior use of methamphetamine, cocaine, and

 7   marijuana.   And he told pretrial services that he is in the

 8   process of applying for a medical marijuana card.

 9       It was ultimately their recommendation, based on the nature

10   of the alleged charges, his criminal history, which includes

11   the felony probation revocation, that he does pose a danger to

12   the community and that there is no condition or combination of

13   conditions to reasonably assure his appearance in court, and we

14   certainly agree with that.

15       I don't think that -- in this case, because there is a

16   presumption of detention for what is a very serious drug

17   charge, not to mention the very serious 842 charge, that we

18   don't need to have a dangerousness hearing.   And I will kind of

19   go over some of the more egregious factors of the current

20   charges which are pending.

21       Again, as I said, there is a presumption of detention.      The

22   defendant -- the evidence we have, the defendant conspired to

23   possess with the intent to distribute about 150 grams of

24   heroin.   Given his criminal history, he is not Safety Valve

25   eligible, so he's looking at a five- to 40-year sentence for


                      UNITED STATES DISTRICT COURT
                                                                       6


 1   the drugs alone.    And he is facing the mandatory minimum of

 2   five years just for the heroin charge.

 3       With regards to the drug trafficking charge, the evidence

 4   in this case involves Ahmad, the defendant, contacting his own

 5   sources of heroin supply and selling in February of 2017 what

 6   he believed to be about 50 grams of heroin.   It turns out that

 7   there was a 45.3 grams but that transaction did go through.

 8   And, again, this was heroin that the defendant obtained from

 9   his own source of supply.

10       In March of 2017, he made arrangements to sell another

11   100 grams of heroin, although the day that that was -- that

12   that transaction was scheduled to take place, the defendant's

13   source of supply, according to the defendant, had sold all of

14   his remaining heroin that day so that transaction was not

15   completed.

16       In addition to the heroin charge, there is the very serious

17   charge involving the distribution of information relating to

18   explosives and destructive devices, the 842 charge.   There's

19   evidence that back in December of 2016 the defendant was

20   bragging to confidential sources about his knowledge about how

21   to detonate explosive devices by using a cellular phone.    He

22   explained how he'd learned this information while living in

23   Iraq and he said that how the bombs were easy for him to make.

24       Over the course of the next several months, the defendant

25   had numerous conversations with confidential sources about how


                        UNITED STATES DISTRICT COURT
                                                                          7


 1   to make various types of bombs.   He bragged and talked about

 2   making bombs using glass bottles, bombs using buckets that

 3   could be filled with nails, screws, and ball bearings.   He

 4   talked about devices that can be detonated remotely with

 5   devices such as cell phones.

 6       Now, the defendant believed that the CSs worked for a

 7   Mexican drug trafficking organization and in April of 2017 when

 8   the sources met with the defendant in Tucson to discuss the

 9   defendant building one of his devices to take out a higher up

10   within the drug trafficking organization.

11       The defendant was very willing to build such a device.      He

12   offered his services for free and for payment and ultimately it

13   was agreed upon that he would build the device in Las Vegas

14   that would be used against the member of the drug trafficking

15   organization when he was in the United States.

16       Throughout the course of the planning, the defendant

17   provided multiple recipes to the source on how to actually make

18   an explosive and the FBI followed the steps of one of the

19   recipes and did confirm that it actually did create a working

20   explosive.

21       When they traveled to Vegas, the defendant brought a number

22   of his own supplies and had provided the information to the

23   sources and the undercover agents about additional supplies

24   that would be needed and, over the course of several hours, he

25   built a -- a triggering mechanism that was capable of remotely


                     UNITED STATES DISTRICT COURT
                                                                          8


 1   detonating an explosive device that he believed was going to be

 2   used to kill an individual who was in the United States.

 3       And it's also, I think, of note that throughout the course

 4   of the investigation, the defendant made numerous threats

 5   against the source, that if he or his family were somehow --

 6   something were to happen to him, that he would blow up the

 7   source and his family.

 8       So I think that just the nature of his behavior is so

 9   clearly a danger to the community and given the seriousness of

10   the drug trafficking misconduct and obviously the fact that

11   this is a presumption case, that there is no circumstances that

12   would make his release -- that would mitigate the danger that

13   he poses.    And I will also add that we anticipate an indictment

14   and additional charges will be added.

15               THE COURT:    Let me ask you, so the offenses are kind

16   of historical in the sense that the drug and the bomb offense

17   -- bomb-related type offense, they span from January '17 to

18   April of 2017.    I take it Mr. Ahmad was in -- it looks like he

19   was in -- in state court custody until September 28th of this

20   year.   Is that why the charges weren't --

21               MR. HAKALA:    That's correct.

22               THE COURT:    It's kind of odd that our use of danger if

23   you've let him out on the streets for a couple of years.

24               MR. HAKALA:    So he was originally picked up, I

25   believe, in June of 2017 and the investigation at that time was


                        UNITED STATES DISTRICT COURT
                                                                        9


 1   very active and he was being very closely monitored and then

 2   once he was picked up on the state charges and ultimately

 3   sentenced, then the decision was made to hold off until now to

 4   bring the charges.

 5             THE COURT:   Okay.   Thank you.

 6       Mr. Goncalves?

 7             MR. GONCALVES:   Thank you, Judge.   Well, number one,

 8   the court is required to address all the factors in

 9   18 USC 1342(g).    The first one, as the court knows, is the

10   nature and circumstances of the offense, whether it's a crime

11   of violence, a federal crime of terrorism, et cetera, et

12   cetera.   You know, Judge, that this is a crime involving an

13   explosive device.    Obviously I think the allegation in and of

14   itself is serious -- we acknowledge that -- and another charge

15   involving a relatively small amount of heroin by what the court

16   sees, I think, every day in this district.

17       So the number two, though, the court has to decide or weigh

18   the evidence against the person.    However, this particular

19   factor, at this stage, Your Honor, is the -- is the factor that

20   the court has to place the least amount of weight to.    In other

21   words, because we're at the early phase of the proceedings, the

22   defense has been provided virtually no evidence and only a

23   complaint.    And so I'm not prepared to address all of the

24   additional facts that we have heard this morning from the

25   government.


                       UNITED STATES DISTRICT COURT
                                                                         10


 1          Some of these facts or a lot of them are not mentioned in

 2   the complaint and I'm just not prepared to really get into that

 3   into any detail about it because I haven't had a chance to talk

 4   to my client about it.

 5               THE COURT:   Well, that's exactly why I asked you if

 6   you wanted a hearing.

 7               MR. GONCALVES:    Well, but the purpose of this

 8   particular hearing, Judge, is that the government is -- well,

 9   let me put it this way:      The government had five business days

10   to bring witnesses in.       And by statute I'm entitled to five

11   days' continuance and that's what I had and that's what I asked

12   for.    The government could have certainly brought these

13   witnesses here.     So -- but nonetheless, this -- this is the

14   factor that the court is not -- is to give the least weight of

15   evidence to.

16          So, at this point, I can't address whether the device that

17   he allegedly built worked, I can't address whether it was

18   tested, I can't address as to whether he really knew what he

19   was doing or not.    We're not here for a trial.    This is not a

20   trial on the evidence, Judge.      And so that's why I think it's

21   not appropriate for the prosecutor to really get into all those

22   details because we're just not prepared to address it.

23          Number three, the court has to look at the history and

24   characteristics of the person, including the person's

25   character.     Well, what do we know about him?    I had a chance to


                        UNITED STATES DISTRICT COURT
                                                                      11


 1   speak with his fiancee this week.   It appears that pretrial did

 2   as well.   She's not here this morning because she has to work.

 3   It appears that -- well, not appears, Mr. Ahmad had what I

 4   believe was a religious conversion while in prison.    He was

 5   using, unfortunately, drugs, including methamphetamine, during

 6   the spring of last year and even before that.   And that's why

 7   he was convicted of simple possession back in I believe that

 8   was in 2012 or, I'm sorry, in 2016, and that is why he became

 9   involved in conduct later that year in June of 2017 that led

10   him to serve a period of prison because he was, unfortunately,

11   using drugs and was addicted and was not thinking clearly.

12       So he did have, when he was in prison in state court, a

13   religious conversion.   His fiancee indicated to me that when he

14   left prison, which was at the end of September of this year, he

15   spent one month out in the community here in Tucson and that he

16   was attending the mosque every Friday.   He woke up every day at

17   5:00 in the morning to pray, that he was incredibly

18   responsible, incredibly clean, was not using any substances.

19   He is on parole and was on parole during that month.   And

20   obtained work I think two days after his release from prison as

21   a mechanic.   I think that says a lot, Your Honor.

22       And further he was sentenced to two years in prison but was

23   given not just early release credits but an additional four

24   months of early release because of his very good behavior.      In

25   fact, he was housed at a very low-grade facility in Marana to


                      UNITED STATES DISTRICT COURT
                                                                          12


 1   complete those state charges, that sentence, and during that

 2   stay earned very good behavior.

 3       I was also informed that when he was initially arrested by

 4   federal authorities, he was held, I think, in isolation.       I'm

 5   told that they checked his record in state court or within the

 6   state prison and moved him to general population because they

 7   deemed him to be no risk whatsoever and that he shouldn't be

 8   housed by himself.

 9       Judge, regarding his family ties, his employment, et

10   cetera, his fiancee is here in Tucson.   They have a child

11   together; that child is two years old.   He has two children in

12   Phoenix with whom he is close to.   He -- when he was arrested

13   for this case, which again happened one month after he was

14   already in the community, he was bringing his two children with

15   his fiancee from Phoenix when he got a phone call from the feds

16   asking him where he was and indicating to him that, you know,

17   that they wanted to talk to him.

18       Well, you know, if he was really dangerous, if he was

19   really a person that wasn't interested in this case, he knew

20   what was going on, he would have fled, he wouldn't have come

21   back.   But what did he do?   He drove back to the apartment, met

22   with them, and was arrested in front of his children.

23       Let's look at his -- his issues with drugs, Judge.

24   Unfortunately, he did struggle with a drug problem.     But,

25   again, he has been clean for a year and a half.   He is amenable


                      UNITED STATES DISTRICT COURT
                                                                        13


 1   to being supervised, having an ankle bracelet, having to drop

 2   whenever the court wants him to, and has no records of failing

 3   to appear.   Yes, there is a violation of probation in his

 4   record but that was from several years ago and, as the court

 5   knows, people do change.    People do change, Your Honor.    He was

 6   not on any kind of probation or parole during the commission of

 7   this offense which predates his time in prison.

 8       Judge, there is absolutely no danger at all, no danger at

 9   all for the court to release this young man.    The FBI and the

10   federal government knew exactly where he was.   They did not

11   file a writ to have him brought to federal custody while he was

12   in state custody.   If they thought he's such a dangerous

13   person, if they thought that he was a risk of flight, they

14   would have made sure that this took place.   The fact that he

15   didn't shows that even they don't believe he's a flight risk.

16       He has family, he has children, he's clean now.       He wasn't

17   clean back in March or April of last year which may have

18   contributed to the actions that led to this arrest.       As you

19   know, Judge, are there conditions or a combination of

20   conditions that would reasonably assure the appearance of him

21   for court in this case?    Is he a serious flight risk?    Only in

22   rare cases should release be denied and I don't believe that

23   this is a rare case.   I think that if he had committed this

24   offense on probation, if he had a record of violence, if there

25   was some more information that indicated that he was truly a


                      UNITED STATES DISTRICT COURT
                                                                        14


 1   flight risk, I don't think that -- I think that would be very

 2   different.

 3       The serious charges in and of themselves, Judge, are not

 4   enough to justify detention on basis of flight risk.     And so

 5   the court has to make the finding that there are no reasonable

 6   conditions, including third-party custody.     His mother, I

 7   think, is a very good candidate to be a supervisor for him,

 8   Sabhia Kareem; she's here this morning; that he should maintain

 9   or seek employment, he has a job that he can return to as a

10   mechanic; that he can avoid all contact with anyone the court

11   deems inappropriate.   He has to report to pretrial services on

12   any basis the court deems reasonable, be complying with a

13   curfew, an ankle monitor, no possession of firearms, no

14   possession of weapons, et cetera, et cetera, Judge.

15       So I believe we have shown to you through proffers, through

16   the pretrial services report very credible evidence to overcome

17   the presumption in this case.    We totally understand that if

18   you look at the charges in and of themselves, yes, they are

19   serious, we're not denying that they're serious, but, on the

20   other hand, you have to weigh all the other equities in this

21   case and I think if you do that, Your Honor, you'll see that

22   this man should be released.

23            THE COURT:    Okay.   Okay.   I'm -- I would note it

24   appears that Mr. Ahmad's going to be a career offender.     This

25   would be his third drug felony.    I'm also a little shocked that


                     UNITED STATES DISTRICT COURT
                                                                      15


 1   the government is hanging their hat on this drug offense and

 2   that was their primary argument, but it is what it is.    I have

 3   -- I have to think about it.     I'm going to take it under

 4   advisement and I'll issue a written order on it.

 5       So, Mr. Ahmad, I'll let your -- your attorney will find out

 6   what I decide, okay?    Okay.   Thank you, you can go with the

 7   marshals.

 8               MR. GONCALVES:   Thank you, Your Honor.

 9       (Whereupon, the matter was concluded at 11:08 a.m.)

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                        UNITED STATES DISTRICT COURT
                                                                   16


 1                       C E R T I F I C A T E

 2

 3

 4            I, Cindy J. Shearman, court-approved transcriber,

 5   certify that the foregoing is a correct transcript from the

 6   official digital sound recording of the proceedings in the

 7   above-entitled matter to the best of my ability.

 8

 9

10     s/Cindy J. Shearman___________         November 5, 2018
     Cindy J. Shearman, RDR, CRR, CRC         Date
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25


                     UNITED STATES DISTRICT COURT
